Citation Nr: 0821847	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-08 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
foot disability to include pes planus, hallux valgus and 
keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1978 to February 
1980.

This claim is on appeal from the Atlanta, Georgia, Department 
of Veterans Affairs (VA) Regional Office (RO).  A Board 
hearing was held before the undersigned in March 2005; a 
transcript of the hearing is of record.   In May 2006 and 
December 2007 the case was remanded to the RO for further 
development.     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences a bilateral foot disability with 
pronounced impairment.
  

CONCLUSION OF LAW

Criteria for a 50 percent rating for bilateral foot 
disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 
5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2002 and June 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim of entitlement to an 
increased rating for a bilateral foot disability, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The June 2006 letter provided notice of the five 
elements of a service-connection claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Because the veteran's 
foot disability is rated based on the level of functional 
impairment caused and the rating is not governed by specific 
testing that the veteran would not be aware of without 
specific notice, the enhanced notice requirements set out in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are not here 
for application.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  As such, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his foot disability, and by 
affording him the opportunity to give testimony before the 
Board in March 2005.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, the Board will now turn to the merits of 
the veteran's claim.

The veteran asserts that his bilateral foot disability is 
more severe than rated.  Specifically, he contends that he 
has difficulty standing and walking.  The veteran complains 
of pain, stiffness and swelling.  His work as a mail 
processor requires standing, walking, bending and squatting, 
and he avers that he has difficulty performing his job. 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings, however, are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two 
evaluations apply, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7. 

The veteran's bilateral foot disability has been assigned a 
30 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Using Diagnostic 
Code 5276, a 30 percent rating is available for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.  The criteria for the next higher 
rating, 50 percent, are pronounced impairment with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo-Achillis on manipulation, but not improved by 
orthopedic shoes or appliances.  There is no rating higher 
than 50 percent available for assignment under Diagnostic 
Code 5276.  Additionally, the highest schedular rating for 
assignment for generally diagnosed foot disabilities is 30 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Furthermore, actual loss of use of the foot is rated at 40 
percent.  See Note to Diagnostic Code 5284.

The veteran does not participate in treatment on a regular 
basis for his bilateral foot disability, but has required 
surgery on occasion to remove calluses.  He relates taking 
some pain medication and having his calluses trimmed 
periodically.  

Upon VA examination in October 2002, the veteran related a 
history of pain and callus growth with discomfort 
particularly when walking or standing.  He stated that he had 
had incidents of calluses that subsequently were excised.  He 
described that he had pain, stiffness and swelling at rest 
and on standing and walking with weakness on standing and 
walking only.  He described that he had had some surgery for 
excision of calluses.  The veteran worked as a mail processor 
since June 1998 and complained that he had difficulty 
performing his job because it required standing, walking, 
bending and squatting.  Physical examination revealed pain on 
ambulation and extensive callosities that were concentric in 
configuration at the right first great toe.  The callus 
measured 2 cm on the right and 1 cm on the left.  At the 
right first metatarsal the callosity measured 1.5 cm.  There 
were bilateral fifth metatarsal callosities, measuring .5 cm.  
The right heel had a callosity measuring approximately .75 cm 
in diameter.  All calluses were tender to deep palpation.  
The veteran presented with no evidence of flat feet or pes 
cavus, but there was evidence of moderate hallux valgus 
bilaterally with approximately 25 to 30 degrees of deviation.  
X-rays of the left and right foot showed a bunion deformity 
and the diagnosis was hallux valgus with calluses and warts 
bilaterally.

At his March 2005 Board hearing, the veteran testified that 
his current bilateral foot symptoms included swelling, 
numbness and excruciating pain during normal activities.  He 
indicated that he always experienced pain.  He was still 
working for the U.S. Postal Service and his duties involved  
walking, lifting, bending, squatting, pushing and pulling 
continuously for his eight hour work day.  His performance 
was not bad but he needed to take Tylenol or Aspirin to help 
him through the day.  He did feel that he had gotten some 
negative reviews and a smaller raise than would have 
otherwise been warranted if it was not for his foot problem.  
The veteran testified that he was sometimes asked to do 
overtime but had to refuse as his feet could not tolerate the 
extra work.  He saw a private physician periodically for 
medication and to have his calluses trimmed.  He would also 
have to trim his calluses himself every two weeks or so just 
to keep his feet from getting too numb.  

In April 2007, the veteran underwent a second VA examination 
and related that he began wearing orthotics in 2005, 
primarily when he was working, and that he received 
approximately 25 percent relief from his symptoms with the 
use of the orthotics yet experienced increased symptoms with 
walking and standing.  He stated that his activities of daily 
living were affected to the point where he experienced pain 
with standing while doing housework, getting up to use the 
restroom and bathing.  The veteran related that he was 
currently employed by the U.S. postal service and had had 
attendance problems due to his foot pain.  He did not use any 
assistive devices aside from the orthotics.  With prolonged 
standing and walking, his feet would get numb and would feel 
swollen, and he experienced lack of endurance, fatigue and 
loss of motion in both feet in addition to pain but pain was 
the major contributing factor to his functional limitation.  

Dermatological examination of the left foot showed nucleated 
hyperkeratosis (callus) of the distal lateral aspect of the 
third digit, inferior aspect of the hallux interphalangeal 
joint, first and fifth metatarsal head and posterior aspect 
of the calcaneous.  All lesions had pain upon palpation.  
There was also hyperkeratosis without nucleation or pain to 
palpation on the lateral aspect of the fifth proximal 
interphalangeal joint.  Dermatological examination of the 
right foot showed nucleated hyperkeratosis (callous) of the 
distal lateral aspect of the third digit, inferior aspect of 
the hallux interphalangeal joint, first and fifth metatarsal 
head, and posterior aspect o the calcaneous.  All lesions had 
pain on palpation.  There was also hyperkeratosis without 
nucleation or pain to palpation on the lateral aspect of the 
fifth proximal interphalangeal joint.  


Nonweightbearing biomechanical examination of the left foot 
showed no decrease in height of the medial longitudinal arch 
with the forefoot inverted relative to the rearfoot and a 
varus fifth digit.  There was pain to palpation at the distal 
lateral aspect of the third digit, and inferior aspect of the 
hallux interphalangeal joint, first and fifth metatarsal 
heads and calcaneus.  Nonweightbearing biomechanical 
examination of the right foot also showed no decrease in 
height of the medial longitudinal arch with the forefoot 
inverted relative to the rearfoot and a varus fifth digit.  
There was pain to palpation at the distal lateral aspect of 
the third digit and inferior aspect of the third digit, and 
inferior aspect of the hallux interphalangeal joint, first 
and fifth metatarsal heads and posterior calcaneus.  There 
was also tenderness to palpation at the inferior aspect of 
the calcaneal tuberosity.  Left active ankle joint 
dorsiflexion with the knee was 0 to 10 degrees extension and 
0 to 16 degrees flexion, both without pain.  Left passive 
ankle joint dorsiflexion with the knee was 0 to 10 degrees 
extension and 0 to 20 degrees flexion, both without pain.  
Right active ankle dorsiflexion with the knee was 0 to 6 
degrees flexion and 0 to 11 degrees extension, both without 
pain.  Right passive ankle dorsiflexion with the knee was 0 
to 6 degrees extension and 0 to 16 degrees flexion, both 
without pain.  Left active ankle joint plantar flexion was 0 
to 38 degrees without pain and left passive ankle joint 
plantar flexion was 0 to 40 degrees without pain.  Right 
active ankle joint plantar flexion was 0 to 38 degrees 
without pain and right passive ankle joint plantar flexion 
was 0 to 44 degrees without pain.  Forefoot/rearfoot position 
was inverted on both the right and the left.

Weightbearing biomechanical examination of the left showed 
decreased height of the medial longitudinal arch, increased 
lateral skin tension lines, medial inward bowing of the 
Achilles tendon secondary to pain, neutral calcaneal stance 
position with mild increase in the height of the medial 
longitudinal arch with return of the rearfoot to 
perpendicular and decreased medial inward bowing of the 
Achilles tendon and hallux laterally deviated at the 
metatarsophalangeal joint.  Weightbearing biomechanical 
examination on the right showed identical findings.  The 
veteran's gait was found to be apropulsive and unsteady with 
decreased medial longitudinal arch throughout midstance and 
forefoot abducted upon the rearfoot.  X-rays showed no 
evidence of fracture, dislocation or destructive process; 
mild hallux valgus deformity; normal bone density; 
unremarkable soft tissues; and no significant interval 
changes.  In summary, the diagnostic impressions were mild to 
moderate bilateral pes planus, mild to moderate bilateral 
hallux valgus deformity, and severely painful intractable 
bilateral plantar keratosis.   

In reviewing the evidence in light of the various 
disabilities and diagnostic codes for which the veteran's 
foot disabilities may be rated, the Board finds that a single 
rating under Diagnostic Code 5276 is most beneficial to the 
veteran.  Specifically, rating each disability separately and 
then combining the ratings, as required by 38 C.F.R. § 4.25, 
will not allow for a rating higher than 30 percent.  Under 
Diagnostic Code 5276, however, the Board will consider all 
diagnoses as one disability and assign the highest schedular 
rating available.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The Board considers the medical evidence to be consistent 
with the veteran's continued assertion that his foot 
disabilities are so painful and limiting on a daily basis as 
to be considered pronounced.  Although all criteria for a 50 
percent rating under Diagnostic Code 5276 are not shown, the 
Board resolves all reasonable doubt in the veteran's favor 
and finds that the assignment of a 50 percent rating more 
closely reflects the level of disability experienced based on 
the fact that the veteran has limitation from bilateral pes 
planus, bilateral hallux valgus deformity, and severely 
painful intractable bilateral plantar keratosis.  There is no 
schedular rating higher than 50 percent allowed for 
pronounced flat feet nor is there any schedular rating higher 
than 50 percent available for assignment for a foot 
disability.  Consequently, a 50 percent rating is granted.  

The Board points out that VA will handle cases affected by 
change in medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  See 38 C.F.R. § 3.344(a).  Thus, 
when considering that the veteran's symptomatology has been 
essentially consistent since VA received his claim in 2002, 
the Board finds that the assignment of the more favorable 50 
percent evaluation should be assigned for the entire period 
in question.  There is no need for staged ratings.

As noted above, the Board considered whether rating the 
veteran's bilateral foot disability under applicable 
alternate rating codes might result in the assignment of a 
higher rating.  The following criteria were considered:  
38 C.F.R. § 4.71a, Diagnostic Code 5280, allows for a 10 
percent rating for hallux valgus of each foot if the 
disability is either equivalent to amputation of the great 
toe or if it has been operated on with resection of the 
metatarsal head; and, 38 C.F.R. § 4.119, Diagnostic Codes 
7806 (for dermatitis) and 7824 (for diseases of 
keratinization) allow for a 10 percent rating when there is 
at least five percent, and less than twenty percent, of the 
entire body affected by the skin disability.  None of these 
Diagnostic Codes allow for a rating higher than the 50 
percent rating assigned in this decision.  Additionally, a 
separate rating for hallux valgus and/or the skin disorders 
of the feet is not available for assignment as the 50 percent 
rating here assigned under Diagnostic Code 5276 already 
contemplates the veteran's skin problems of the feet 
(calluses) and overall limitation caused by both pes planus 
and hallux valgus deformity.  Thus, such a combination of 
ratings would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14.   

Additional factors that could provide a basis for an increase 
have also been considered; however, the evidence does not 
show that the veteran has functional loss beyond that 
currently compensated.  See 38 C.F.R. §§4.40, 4.45, DeLuca v. 
Brown 8 Vet. App. 202 (1995).  Although the veteran has 
reported that he experiences lack of endurance, fatigue and 
loss of motion in both feet as well as pain, the record shows 
that he is able to work full time in a job that requires 
lifting, walking, bending, squatting, pushing and pulling.  
Consequently, the Board does not find any basis for awarding 
additional compensation for functional loss pursuant to 
DeLuca.  Therefore, a rating of 50 percent, and no higher, is 
granted on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected foot disability and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  The veteran has not required 
frequent periods of hospitalization for his foot disability 
and treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
severe foot pain, swelling and lack of endurance have an 
adverse impact on employability such as described by the 
veteran as limiting his ability to perform overtime work and 
needing to take time off from work; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, because the 
veteran is awarded a rating higher than that allowed for even 
the total loss of use of the foot (40 percent) and he 
continues to be able to work on a full-time basis in a job 
where standing and walking are the primary requirements, the 
Board finds that the 50 percent evaluation assigned in this 
decision more than adequately reflects the clinically 
established impairments experienced by the veteran and there 
is no need for referral for further extraschedular 
considerations.  


ORDER

A 50 percent rating for bilateral foot disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
 Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


